 Case: 21-10523-BAH Doc #: 98 Filed: 09/03/21 Desc: Main Document                    Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF NEW HAMPSHIRE

In re:                                                              Bk. No. 21-10523-BAH
                                                                    Chapter 11
The Prospect-Woodward Home
dba Hillside Village Keene,
               Debtor


  ORDER ESTABLISHING PROCEDURES FOR VIDEOCONFERENCE HEARINGS

       Unless otherwise ordered or directed by the Court, all hearings in this case shall be
conducted by videoconference. The following procedures shall govern the conduct of hearings
by videoconference.

    I.    GENERAL PROVISIONS

          A. Hearing by Videoconference. The hearings in this case shall take place remotely
             by way of videoconferencing technology (“Zoom”). No individuals, other than
             the presiding judge and court staff, will be permitted to participate in or observe
             hearings from the courtroom or in any other way not contemplated by this order.

          B. Noticing Requirement. Any party who issues a notice of hearing must:

                  i. Contact Courtroom Deputy Taylor Boilard at
                     Taylor_Boilard@nhb.uscourts.gov, in cases not being held on an omnibus
                     hearing date, to obtain a hearing date and a deadline by which any party,
                     intending to participate in or observe the videoconference hearing, must
                     provide notice of their intent to do so to the Courtroom Deputy.

                 ii. Include the following language in their notice of hearing:

                     Notice is hereby given that a hearing on [enter information] is to be heard
                     on [date] at [time] by videoconference. In accordance with the Court’s
                     Order Establishing Procedures for Videoconference Hearings, persons
                     who intend to participate in or observe the hearing must notify the Court
                     of their intent to participate no later than [date/time], by emailing notice to
                     Courtroom Deputy Taylor Boilard at Taylor_Boilard@nhb.uscourts.gov.
                     For each such participant, that notification must include:

                         1. The participant’s name and email address;

                         2. A telephone number at which the participant can be reached during
                            the hearing; and
    Case: 21-10523-BAH Doc #: 98 Filed: 09/03/21 Desc: Main Document                              Page 2 of 3




                               3. The role of the participant in the hearing.

             C. Courtroom Formalities. Although hearings will be conducted by
                videoconference, all formalities of the courtroom must be observed in all respects.

             D. The Record. No person may record or capture images during hearings from any
                location by any means. The audio recording maintained by the Court will be the
                sole basis for the creation of a transcript, and such transcript shall constitute the
                official record of a hearing.

      II.    PROCEDURES REGARDING REMOTE PARTICIPATION AND OBSERVATION

             A. Videoconference Participation. Any attorney or self-represented party who
                intends to participate in a hearing must attend the hearing by videoconference.

             B. Participation by Parties and Attorneys. Any self-represented party, and any
                attorney representing a party, who intends to participate in a hearing by
                videoconference must notify the Court of their intent to participate no later than
                the date and time provided in the notice of hearing, by emailing notice to
                Courtroom Deputy Taylor Boilard at Taylor_Boilard@nhb.uscourts.gov.1 For
                each such participant, that notification must include:

                      i. The participant’s name and email address;

                     ii. A telephone number at which the participant can be reached during the
                         hearing; and

                     iii. The role of the participant in the hearing.

             C. Set up and Testing. All attorneys and self-represented parties who will participate
                in a hearing by videoconference must review the Participant Guide for
                Videoconference Proceedings available on the Court’s website at
                https://www.nhb.uscourts.gov/ and undertake appropriate set up and testing of
                Zoom prior to a hearing. Access information for any test sessions will be
                communicated to the participants by email at the appropriate time.

             D. Required Equipment. For purposes of any test session and hearing, each
                videoconference participant must have simultaneous access to:

                      i. A telephone;




1
 Any party or attorney who intends to observe, but not participate in, a hearing must contact the Courtroom Deputy
for public access instructions in accordance with Part II, § F of this order.

                                                        2
Case: 21-10523-BAH Doc #: 98 Filed: 09/03/21 Desc: Main Document                   Page 3 of 3




                ii. A computer or tablet equipped with a camera that is capable of receiving
                    and transmitting video and audio;

               iii. Internet browsing software that is adequate to facilitate the Zoom
                    videoconference technology; and

               iv. An internet connection with bandwidth sufficient to support the
                   participant’s use of Zoom.

         E. Participant Access. Prior to a hearing, the Courtroom Deputy will provide access
            information to appear by videoconference via email to each attorney and party
            who will participate in the hearing. Those who receive participant access
            information from the Court may not forward or otherwise share that information
            with any other person. All persons participating in a hearing by videoconference
            must join the proceeding at least fifteen minutes prior to the scheduled start of the
            hearing.

         F. Public Access. Videoconference hearings are open to the public. Members of the
            public or the press who wish to observe a hearing are invited to do so. Any
            person wishing to observe, but not participate in, a hearing must contact
            Courtroom Deputy Taylor Boilard at Taylor_Boilard@nhb.uscourts.gov by the
            deadline provided in a notice of hearing for instructions. Please note that if a
            request to observe is not made timely, the Courtroom Deputy may not be able to
            respond.

         G. Recess. If any of the participants in a hearing wish to communicate off the
            record, they shall openly request a recess for such purpose. If that request is
            granted, those participants may privately confer by telephone or in a Zoom
            breakout room, if available.

      ENTERED at Concord, New Hampshire.



Date: September 3, 2021                    /s/ Bruce A. Harwood
                                           Bruce A. Harwood
                                           Chief Bankruptcy Judge




                                              3
